DETAILED ACTION

This Office Action is in response to the Preliminary Amendment filed March 2, 2021. Claim(s) 1-20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/12/2021, 10/19/2021, 10/28/2021, 12/29/2021, 2/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP et al. (non-patented literature, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Access Traffic Steering, Switching and Splitting support in the 5G system architecture (Release 16)).

As to Claim 1, 3GPP discloses a service flow processing method (3GPP; [Section 6.3.1.1]), implemented by a terminal, wherein the method comprises: 
obtaining policy information of a service flow ((3GPP; [Pg. 37, lines 14-18]), where 3GPP discloses obtaining service flow information.), wherein the policy information comprises at least one of a flow steering policy, a flow steering mode, or link condition information for transmitting the service flow ((3GPP; [Section 6.1.5.1; Section 6.3.1.1]), where 3GPP discloses the policy information included link information and steering policies.); and 
processing the service flow based on the policy information ((3GPP; [Pg. 37, lines 44-48]), where 3GPP discloses processing flow.).

As to Claim 2, 3GPP discloses the service flow processing method of claim 1, further comprising: 
sending, to a core network element, link detection information to obtain first link status information of a link; and receiving, from the core network element, the first link status information ((3GPP; [Section 6.1.5.1]), where 3GPP discloses the ability of to request and receive link status information.).

As to Claim 3, 3GPP discloses the service flow processing method of claim 2, wherein processing the service flow comprises: 
determining second link status information of a target link meets the link condition information or determining third link status information of a current link does not meet the link condition information; and processing the service flow based on at least one of the flow steering policy or the flow steering mode ((3GPP; [Section 6.1.4]), where 3GPP discloses the ability monitor the link performance. Based on the received information, the process can be adjusted accordingly.).

As to Claim 4, 3GPP discloses the service flow processing method of claim 1, wherein processing the service flow comprises: 
transmitting the service flow on links corresponding to a plurality of access technologies of a packet data unit (PDU); migrating, from a first link corresponding to a first access technology of the access technologies to a second link corresponding to a second access technology of the access technologies, the service flow; or migrating, from the links corresponding to the access technologies to the first link or the second link, the service flow ((3GPP; [Section 6.1.4]), where 3GPP discloses the ability monitor the link performance. Based on the received information, the process can be adjusted accordingly.).

As to Claim 5, 3GPP discloses the service flow processing method of claim 2, wherein the link detection information comprises a subscribed link status parameter ((3GPP; [Section 6.1.4, Section 6.1.5.1]), where 3GPP discloses the ability monitor the link performance/status.).

As to Claim 6, 3GPP discloses the service flow processing method of claim 5, wherein the subscribed link status parameter comprises one or more of a link delay parameter or a link packet loss rate parameter ((3GPP; [Section 6.1.4, Section 6.1.5.1]), where 3GPP discloses the ability monitor the link performance/status.).

As to Claim 7, 3GPP discloses the service flow processing method of claim 5, wherein the link detection information further comprises a quality of service flow identifier (QFI) (3GPP; [Section 6.3.1.2]).

As to Claim 8, 3GPP discloses the service flow processing method of claim 1, wherein the link condition information comprises at least one of access-related condition information or access-independent condition information (3GPP; [Section 6.1.4])

As to Claim 9, 3GPP discloses the service flow processing method of claim 8, wherein the access-independent condition information comprises one or more of a link delay threshold or a link packet loss rate threshold (3GPP; [Section 6.5.5; Section 6.1.5.1]).

As to Claim 10, 3GPP discloses the service flow processing method of claim 1, wherein obtaining the policy information comprises obtaining, through a session management response message from a session management network element, at least one of the flow steering policy of the service flow, the flow steering mode of the service flow, or the link condition information (3GPP; [Section 6.5.5; Section 6.1.5.1]).

As to Claim 11, 3GPP discloses the service flow processing method of claim 1, further comprising sending, to a core network element, indication information indicating that the terminal processes the service flow ((3GPP; [Pg. 37, lines 44-48]), where 3GPP discloses processing flow.).

As to Claim 12, 3GPP discloses an apparatus comprising: 
a processor (3GPP; [Section 6.3.1]); and 
a memory coupled to the processor and configured to store instructions that (3GPP; [Section 6.3.1]), when executed by the processor, cause the apparatus to be configured to: 
obtain policy information of a service flow ((3GPP; [Pg. 37, lines 14-18]), where 3GPP discloses obtaining service flow information.), wherein the policy information comprises at least one of a flow steering policy, a flow steering mode, or link condition information for transmitting the service flow ((3GPP; [Section 6.1.5.1; Section 6.3.1.1]), where 3GPP discloses the policy information included link information and steering policies.); and 
process the service flow based on the policy information ((3GPP; [Pg. 37, lines 44-48]), where 3GPP discloses processing flow.).

As to Claim 13, 3GPP discloses the apparatus of claim 12, wherein the instructions further cause the apparatus to be configured to: 
send, to a core network element, link detection information to obtain first link status information of a link; and receive, from the core network element, the first link status information ((3GPP; [Section 6.1.5.1]), where 3GPP discloses the ability of to request and receive link status information.).

As to Claim 14, 3GPP discloses the apparatus of claim 13, wherein the instructions further cause the apparatus to be configured to: 
determine second link status information of a target link meets the link condition information or determine third link status information of a current link does not meet the link condition information; and process the service flow based on at least one of the flow steering policy or the flow steering mode ((3GPP; [Section 6.1.4]), where 3GPP discloses the ability monitor the link performance. Based on the received information, the process can be adjusted accordingly.).

As to Claim 15, 3GPP discloses the apparatus of claim 12, wherein the instructions further cause the apparatus to be configured to: 
transmit the service flow on links corresponding to a plurality of access technologies of a packet data unit (PDU); migrate, from a first link corresponding to a first access technology of the access technologies to a second link corresponding to a second access technology of the access technologies, the service flow; or migrate, from the links corresponding to the access technologies to the first link or the second link, the service flow ((3GPP; [Section 6.1.4]), where 3GPP discloses the ability monitor the link performance. Based on the received information, the process can be adjusted accordingly.).

As to Claim 16, 3GPP discloses the apparatus of claim 13, wherein the link detection information comprises a subscribed link status parameter ((3GPP; [Section 6.1.4, Section 6.1.5.1]), where 3GPP discloses the ability monitor the link performance/status.).

As to Claim 17, 3GPP discloses the apparatus of claim 16, wherein the subscribed link status parameter comprises one or more of a link delay parameter or a link packet loss rate parameter ((3GPP; [Section 6.1.4, Section 6.1.5.1]), where 3GPP discloses the ability monitor the link performance/status.).

As to Claim 18, 3GPP discloses the apparatus of claim 12, wherein the link condition information comprises access-independent condition information, and wherein the access-independent condition information comprises one or more of a link delay threshold or a link packet loss rate threshold (3GPP; [Section 6.5.5]).

As to Claim 19, 3GPP discloses the apparatus of claim 12, wherein the instructions further cause the apparatus to be configured to send, to a core network element, indication information indicating that the apparatus processes the service flow ((3GPP; [Pg. 37, lines 44-48]), where 3GPP discloses processing flow.).

As to Claim 20, 3GPP discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause an apparatus to: 
obtain policy information of a service flow ((3GPP; [Pg. 37, lines 14-18]), where 3GPP discloses obtaining service flow information.), wherein the policy information comprises at least one of a flow steering policy, a flow steering mode, or link condition information for transmitting the service flow ((3GPP; [Section 6.1.5.1; Section 6.3.1.1]), where 3GPP discloses the policy information included link information and steering policies.); and 
process the service flow based on the policy information ((3GPP; [Pg. 37, lines 44-48]), where 3GPP discloses processing flow.).

Conclusion

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6.3.2022